Citation Nr: 1200505	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2008.  A transcript is of record.

This claim was previously before the Board in August 2008, at which time the Board found that new and material evidence had been submitted to reopen the previously denied claim for service connection for PTSD.  The Board then remanded the Veteran's claim for additional development.  The claim was again remanded for additional development in September 2009.

In July 2011 and October 2011 the Board requested medical opinions from a specialist with the Veterans Health Administration (VHA).  Replies were received in August 2011 and December 2011, and are discussed in the present decision, below.


FINDINGS OF FACT

The evidence is at least in approximate balance as to whether there is a causal relationship between the Veteran's active military service and his diagnosed PTSD.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred as a consequence of active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the disposition herein, additional discussion of those procedures is unnecessary.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f)(3) (2011) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The above-quoted 38 C.F.R. § 3.304(f)(3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Veteran's service personnel records show that he was awarded the National Defense Service Medal, Vietnam Service Medal with two Bronze Service Stars, the Republic of Vietnam Campaign Medal, and the Vietnamese Cross of Gallantry with Palm.  These awards and decorations show that he was in the theater of combat, but they do not show that he actually participated in combat.  His Military Occupational Specialty was field wireman and aircraft electrician, and his records do not indicate that he participated in combat.

The Veteran's claimed stressors are that while serving in Vietnam he accidentally drove over a Vietnamese boy while backing up a truck without a ground guide in a dump between June and September 1968, and that he repaired a communications wire while under enemy fire and 150 feet from an exploding ammunition dump in September or October 1968.

The evidentiary record shows that the Veteran began counseling at a Vet Center in October 2001.  At April 2002 therapy it was noted that he exhibited PTSD symptoms, that he was pushing memories of combat away from conscious memory, and that he appeared to react in an unhealthy manner when under stress, which could be the result of "stuffing" his memories.  In October 2004, 22 months after his last treatment, the Veteran contacted his Vet Center therapist.  He had recently lost a job, and the therapist wrote that he presented with "intense raging mood and affect."  The therapist continued that the Veteran appeared to use a thought process developed in Vietnam, and redirected his thoughts to self care.

The Veteran underwent VA psychological assessment for a residential PTSD program in March 2005, at which he said that he had taken care of the nightmare and anger problems he had after returning from Vietnam.  However, he was entering treatment to deal with PTSD problems and symptoms that distressed him.  At an evaluation with a psychiatrist, he said that he would "bury" his nightmares and daytime thoughts of Vietnam, that he had trouble controlling his temper, did not like being around a lot of people, kept his drapes closed, went shopping at night to avoid people, was bothered by helicopter noises, and was easily awakened from sleep.  The Veteran was diagnosed with PTSD, and was admitted to the residential program.  He was in the program for approximately six weeks and reported learning new skills to deal with anger and interact with others in an appropriate manner.  When he was discharged from the program, he still carried a diagnosis of PTSD, and was assigned a Global Assessment of Functioning score of 55.

The Veteran underwent a VA mental health examination in June 2006, and the examiner opined that he did not meet the DSM-IV criteria for PTSD.  The examiner noted that the Veteran described the incident in which he ran over the Vietnamese child in a "very light manner, without any distress."  It was noted that his behavior during sleep of getting restless and at times violent is not exclusive to PTSD, and that the Veteran did not describe other symptoms of PTSD except that he sometimes thought about the incident.  The examiner diagnosed the Veteran with bipolar disorder, type I, which had been untreated.

The Veteran underwent another VA examination in January 2011.  He reported that he was sliced by shrapnel on several occasions during service and that the wounds had been self-cauterizing.  He said that he experienced psychological stress that would cause him to lose his temper without warning.  His short-term memory was poor, he kept the blinds closed while at home, liked to sit with his back to the wall, and startled easily.  He said that he did not have many friends and kept to himself.  When discussing his military service he described the incident discussed above in which he backed over the child with a truck.  On examination the Veteran was alert and fully oriented.  He did not demonstrate any impairment in thought process, paranoia, or other delusional thought patterns.  Memory and concentration were intact.
      
The examiner felt that the incident with the truck in Vietnam only loosely met the criteria for PTSD because the initial response was not intense fear, helplessness, or horror.  The Veteran also did not meet the PTSD criteria for avoidance and numbing criteria, increased arousal, and significant distress.  The Veteran was diagnosed with bipolar disorder, type I.

R.S., M.D., a VHA physician, wrote in an August 2011 statement that it was impossible to determine, without resorting to pure speculation, if coming under enemy fire 150 feet from an exploding ammunition dump caused or contributed to the Veteran having PTSD.  The rationale was that the June 2006 and January 2011 VA examination results indicate that the Veteran did not have PTSD under the DSM-IV criteria.  Dr. S also wrote that it was impossible to say if there was a causal connection between the Veteran's diagnosis of bipolar disorder or other mental health diagnosis besides PTSD and his military service.  There was no established medical evidence that a period of stress can or cannot be the cause bipolar disorder.  Dr. S's August 2011 opinion is not sufficient because he did not discuss the specific symptomatology, or lack thereof, in the evidentiary record that made him believe that the Veteran did not have PTSD in accordance with the DSM-IV.  In addition, the Vet Center treatment records in which the Veteran was diagnosed with PTSD were not discussed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

In a November 2011 statement Dr. S noted that there are treatment records in which the Veteran was found to meet the DSM-IV criteria for PTSD.  Based on the PTSD diagnosis, Dr. S opined that coming under enemy fire while fixing a communications line 150 from an exploding ammunition dump is at least as likely as not to have caused or contributed to the Veteran having PTSD.  Dr. S felt that it was unlikely that there was a causal connection between the Veteran's military service and bipolar disorder because there is no established medical evidence that stressors of military service or a diagnosis of PTSD cause an individual to develop bipolar disorder.

The Board finds that referral to military records sources for further corroboration of the Veteran's lay testimony as to the stressor regarding coming under enemy fire while fixing a communications line 150 feet from an exploding ammunition dump in Vietnam is not necessary because it involves the Veteran's fear of hostile military activity and is consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f)(3).  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, the Veteran is credible, as his various accounts of the incidents have been consistent.  Finally, the Veteran has been diagnosed at treatment with PTSD under the DSM-IV and Dr. S opined that coming under enemy fire while fixing a communications line 150 feet from an exploding ammunition dump is at least as likely as not to have caused or contributed to the Veteran having PTSD.  See Id.  
 
The Board finds that the evidence raises a reasonable doubt as to the Veteran's claim of service connection for PTSD.  Accordingly, the Board concludes that service connection for PTSD is warranted. 




ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


